Citation Nr: 0005818	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to July 
1960.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1997 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
bilateral hearing loss.  

In various statements, the veteran appears to be raising the 
issue of entitlement to an increased rating for tinnitus.  
Since this matter was not certified or developed for appeal, 
it is referred to the RO for appropriate action.

The veteran was scheduled to testify at a hearing at the RO 
before a Member of the Board in October 1999, but he failed 
to report for the hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran has Level V hearing in the right ear, and 
Level VIII hearing in the left ear.


CONCLUSION OF LAW

A rating of 30 percent for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6102 (as in effect 
prior to June 10, 1999), Diagnostic Code 6100 (effective June 
10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
bilateral hearing loss that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen in May 1960 for complaints of decreased hearing.  The 
next month he reported that, six months earlier, he had been 
exposed to noise during a training exercise and that he 
subsequently noticed decreased hearing.  Since then, he had 
been exposed to rifle fire, which he claimed caused a 
decrease in hearing each time.  Following an examination, 
which included audiometric testing, the impression was that 
the veteran was a noise susceptible individual and that he 
must not be exposed to constant loud noise.  A whispered 
voice hearing test on the discharge examination in June 1960 
was 15/15.

The veteran was seen by a private physician in September 
1960.  Following audiometric tests, the diagnosis was 
bilateral defective hearing .

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in December 1960.  He dated his hearing 
loss to service.  The diagnosis was bilateral partial 
deafness, perception type, with tinnitus.  

Based on the evidence summarized above, the RO, by rating 
action dated in January 1961, granted service connection for 
bilateral defective hearing with tinnitus, and assigned a 20 
percent evaluation.  This rating has remained in effect since 
then.

The veteran submitted a claim for an increased rating for his 
service-connected hearing loss in March 1997.

A VA examination was conducted in May 1997.  The veteran 
complained that he was not able to hear conversation and that 
his hearing loss had progressed.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
70
70
75
LEFT

70
70
80
90

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 78 percent in the left ear.  The 
test results were summarized as showing a mild to severe 
sensorineural hearing loss in each ear.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 (as in 
effect prior to June 10, 1999).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Prinicipi, 3 Vet. 
App. 345, 349 (1992).

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately." Id.

The results of the audiometric test conducted by the VA in 
May 1997 fail to demonstrate that the veteran's bilateral 
hearing loss warrants a higher rating.  The test results 
confirmed that the veteran has Level V hearing in each ear, 
and this correlates to a 20 percent evaluation.  However, the 
Board notes that, given the results of the audiometric test 
conducted by the VA in May 1997, the provisions of 38 C.F.R. 
§ 4.86(a) are applicable to the left ear.  Using only the 
puretone threshold average, the veteran has Level VIII 
hearing in that ear.  When combined with Level V hearing in 
the right ear, a 30 percent evaluation is warranted. 
Accordingly, the weight of the evidence is supports the claim 
for an increased rating for bilateral hearing loss.  There is 
no basis for a higher evaluation.


ORDER

An increased rating for bilateral defective hearing is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

